DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bottlang et al. (US 2014/0013492) in view of Welsch (DE 10 2008 050 210).
	The examiner has provided a machine translation of DE 10 2008 050 210 Abstract, Description and Claims. The citation of prior art in the rejection refers to provided machine translation.
In reference to claims 1, 5 and 18, Bottlang teaches a protective helmet designed to protect the head from linear and rotational acceleration ([002]) (corresponding to an impact-absorbing structure). The helmet includes a compressible intermediate layer suspended between generally non-compressible inner and outer layers ([0020]).
Bottlang further teaches the intermediate layer includes a honeycomb, wherein the honeycomb material has a stiffness to protect the brain during impacts; the intermediate layer corresponding to an impact absorbing structure comprising a plurality of interconnected cells forming a sheet, each cell having at least a first sidewall, a second opposing sidewall, a central void, and a longitudinal axis passing through the central void, the first and second sidewalls surrounding the central void and being shared between adjacent cells in the sheet; an impact-absorbing structure comprising a repeating pattern of cells, each cell having a central void, a longitudinal axis, a first sidewall, and a second opposing sidewall, the first and second sidewalls surrounding the central void and being shared between adjacent cells).
Bottlang does not explicitly teach the first and second sidewalls of each cell comprise a geometric perturbation, as presently claimed.
Welsch teaches a flat honeycomb plate having a honeycomb structure with honeycombs made of circular tubes made of thermoplastic material arranged offset next to one another; the individual honeycombs are connected to one another at contact lines ([0029]). Welsch further teaches a folding process introducing folds which run essentially perpendicular to the longitudinal axis of the honeycomb ([0032]) (corresponding to sidewalls of each cell comprise a geometric perturbation, wherein the geometric perturbations are oriented in a direction that is not parallel to the longitudinal axis of the cells and project out of a plane of the first and second sidewalls without an applied load).
Fig. 7, provided below, teaches a plurality of honeycombs 1 each including walls having folds 8, 9; Fig. 9, provided below, teaches a cross-sectional view of a honeycomb 1 including folds 8, 9 (corresponding to the geometric perturbation is a crease, a bump, or a ridge in the sidewalls). Fig. 7 further teaches a first sidewall of a first honeycomb 1 includes a fold that is convex relative the first honeycomb 1 and concave relative to a second adjacent honeycomb 1, corresponding to the geometric perturbation of the first sidewall of a first cell is convex relative to the first cell and concave relative to a second cell adjacent to the first cell, wherein the geometric perturbation of the second sidewall of the first cell is concave relative to the first cell and convex relative to a third cell adjacent to the first cell).
Welsch further teaches the axially and radially offset folds 8, 9 of the honeycomb walls reliably prevent bellows-like compression of the honeycomb structure after solidification and thus ensure the required strength of the component ([0033]).
In light of the motivation of Welsch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the cell walls of the intermediate layer of Bottlang to include folds, in order to provide a honeycomb wall which reliably prevent bellows-like compression and ensures the required strength of the honeycomb intermediate layer.
Given that the intermediate layer of Bottlang in view of Welsch is substantially identical to the impact-absorbing structure in structure and composition, it is clear the folds will intrinsically decrease crush stress at an onset of compression in a direction parallel to the longitudinal axis of at least one cell by initiation of compression of the folds, reduce a load required to induce transverse shear of the intermediate layer in response to a tangential load and have a lower compressive stiffness than a portion of the side wall not including the folds.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 
    PNG
    media_image1.png
    377
    793
    media_image1.png
    Greyscale
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

In reference to claim 4, Bottlang in view of Welsch teaches the limitations of claim 1, as discussed above. Bottlang further teaches the intermediate layer is configured such that the intermediate layer becomes progressively stiffer as it is crushed in the direction tangential to the outer layer, and/or in the direction perpendicular to the outer layer ([0029]) (corresponding to at least one cell exhibits a plurality of compressive stiffness values when a load is applied to the at least one cell in the direction parallel to the longitudinal axis of the at least one cell).
In reference to claims 12-15, Bottlang in view of Welsch teaches the limitations of claim 1, as discussed above. While Bottlang in view of Welsch does not explicitly disclose how the intermediate layer is formed as presently claimed, however, it is noted that the claims are drawn to a product and not drawn to the method of making. Claims 12-15 define the product by how the product was made. Thus, claims 12-15 are product-by-process claims.
For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Bottlang in view of Welsch meets the requirements of the claimed product, Bottlang in view of Welsch clearly meets the requirements of the present claim.
In reference to claim 16, Bottlang in view of Welsch teaches the limitations of claim 1, as discussed above. Bottlang further teaches the intermediate layer includes a honeycomb, such honeycomb is formed of any material having little or no elastic rebound, such as compressible aluminum, cardboard or paper pulp, natural or synthetic foams, plastic and non-elastic polymers ([0022]) (corresponding to the sidewalls comprises polymer, elastomer, metal cellulose, resin, paper, or a combination thereof).
In reference to claim 17, Bottlang in view of Welsch teaches the limitations of claim 1, as discussed above. Bottlang further teaches the honeycomb comprises a plurality of honeycomb elements configured to retain a substantially symmetric shape and/or resist buckling when the intermediate layer adopts a curved or substantially spherical shape (claim 16) (corresponding to the impact-absorbing structure exhibits synclastic properties).
In reference to claim 19, Bottlang in view of Welsch teaches the limitations of claim 18, as discussed above.
Bottlang teaches the protective helmet designed to protect the head from linear and rotational acceleration ([0002]) (corresponding to a protective headgear). The helmet includes the compressible intermediate layer suspended between generally non-compressible corresponding to the impact-absorbing structure of claim 18 and an outer shell).
Bottlang further teaches the helmet includes the multilayer construction for both cushioning and absorbing impact and rotational energy, thus reducing peak acceleration or deceleration of a wearer's head in an impact ([0019]) (corresponding to the impact-absorbing structure is absorbs an impact and allows a wearer’s head to move transversely with respect to the outer shell of the protective headgear).
Further, given that the helmet comprising the intermediate layer of Bottlang in view of Welsch is substantially identical to the present claimed protective headgear comprising the impact-absorbing structure in structure and composition, it is clear that the intermediate layer of Bottlang in view of Welsch would intrinsically be capable of absorbing an impact and allowing a wearer’s head to move transversely with respect to the outer shell of the helmet.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bottlang in view of Welsch as applied to claim 18 above, and further in view of Energy Absorption of Re-entrant Honeycombs with Negative Poisson’s Ratio (Yang).
The examiner has provided the non-patent literature document, Yang, with the Office Action mailed 04/30/2020. The citation of prior art in the rejection refers to the provided document.
In reference to claim 20, Bottlang in view of Welsch teaches the limitations of claim 18, as discussed above. 
Bottlang in view of Welsch does not explicitly teach the honeycomb has a reentrant cell geometry, as presently claimed.
Yang teaches making cells of a conventional hexagonal honeycomb re-entrant produces a negative Poisson’s ratio (NPR) (Introduction, p. 993). A negative Poisson’s ratio coefficient for a material leads to an increase in indentation resistance, enhanced bending stiffness in structural elements and shear resistance, optimal passive tuning of structural vibration and enhanced dielectric properties for microwave absorbers (Introduction, p. 992). Numerical results showed that the re-entrant structure deformed in stable and progressive folding patterns and symmetric collapse mode controlled the whole deformation process of the re-entrant structure; the re-entrant NPR material is excellent in energy absorption (Simulation results and discussion, p. 994). The configuration of NPR material based with re-entrant cell have a curvature in the cell wall oriented in the direction parallel to the longitudinal axis (Fig. 1(a)) (corresponding to the sidewalls of each cell have a reentrant geometry defined by at least one curvature oriented in the direction parallel to the longitudinal axis of the cells).
In light of the motivation of Yang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the honeycomb elements of Bottlang in view of Welsch to have a re-entrant honeycomb structure and thus producing a negative Poisson’s ratio, in order to provide a honeycomb structure excellent in energy absorption.
Bottlang in view of Welsch and Yang further teaches the plurality of re-entrant honeycomb elements are configured to retain a substantially symmetric shape and/or resist corresponding to the impact-absorbing structure conforms to a spherical shape and experiences synclastic behavior).
Response to Arguments
Upon further search and consideration, the previous 35 U.S.C. 103 rejection over Bottlang in view of Ikuta et al. (JP 2015-045349) (Ikuta) is withdrawn from record. However, a new set of rejections is set forth above. 
Applicant’s arguments with respect to Bottlang in view of Ikuta have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/MARY I OMORI/Examiner, Art Unit 1784